Case 0:18-cv-62621-JEM Document 13 Entered on FLSD Docket 01/24/2019 Page 1 of 1




                           UN ITED STATES D ISTR ICT CO URT FO R THE
                                SO UTHERN D ISTRICT O F FLOR ID A
                                 FORT LAUDERDALE DIVISION
                      C ase N um ber: 18-62621-CIV-M AR T1N EZ-SN O W

   M ICHAEL KING,
         Plaintiff,

   VS.

   D Y NA M IC RECOV ERY SO LU TION S,
          Defendant.
                                              /

                       O RDER ON NO TICE O F SETTLEM ENT AND
                      DENYING ALL PENDING M O TIONS AS M OOT
          THIS CAUSE camebeforetheCourtupon PlaintiffsNoticeofSettlement(ECFNo.12j,
   indicatingthatthepartieshavereached asettlem entinthism atter. Itishereby
          O RD ER ED AN D A D JU DG ED asfollow s:
               ThepartiesshallfileeitheraNoticeofDismissal(iftheDefendanthasnotserved
   an answerormotion forsummaryjudgment)oraStipulation ofDismissal(signed by al1parties
   whohaveappearedinthisaction),which mustbefiled withtheClerk oftheCourt;aproposed
   OrderofD ism issalor FinalJudgm ent;and any otherdocum entsnecessary to conclude thisaction
   on or before Februarv 22.2019.
                Ifthe parties failto com ply with thisorder,the Coul'
                                                                    tshalldism issthiscase without
   prejudicewithoutanyfurtherwarning.
                The Clerk isDIRECTED toDENY ALL PENDING M OTION S AS M OOT.
                TheClerk shallADM INISTR ATIVELY CLOSE thiscaseforstatisticalpurposes
   only.Thisshallnotaffectthesubstantive rightsoftheparties.
         DONE AND OO ERED inChambersatMiami,Florida,thisJ3 day ofJanuary,2019,

                                                             ,

                                                                 f-
                                                    J S E.M ARTW EZ
                                                       TED STATES D ISTRICT JU DG E
   Copiesprovidedto:
   M agistrateJudge Snow
   A 11CounselofRecord
